
	
		II
		110th CONGRESS
		1st Session
		S. 85
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. McCain (for himself,
			 Mr. Dorgan, Mr.
			 Baucus, Mr. Grassley,
			 Mr. Reid, Mrs.
			 Feinstein, and Mr. Feingold)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe
		  Streets Act of 1968 to clarify that territories and Indian tribes are eligible
		  to receive grants for confronting the use of methamphetamine.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Tribes Methamphetamine
			 Reduction Grants Act of 2007.
		2.Native American participation in
			 methamphetamine grants
			(a)In generalSection 2996(a) of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3797cc(a)) is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A),
			 by inserting , territories, and Indian tribes (as defined in section
			 2704) after to assist States; and
					(B)in subparagraph (B), by striking and
			 local and inserting territorial, Tribal, and
			 local;
					(2)in paragraph (2), by inserting ,
			 territories, and Indian tribes after make grants to
			 States;
				(3)in paragraph (3)(C), by inserting ,
			 Tribal, after support State; and
				(4)by adding at the end the following:
					
						(4)Effect of subsectionNothing in this subsection, or in the award
				or denial of any grant pursuant to this subsection—
							(A)allows grants authorized under paragraph
				(3)(A) to be made to, or used by, an entity for law enforcement activities that
				the entity lacks jurisdiction to perform; or
							(B)has any effect other than to authorize,
				award, or deny a grant of funds to a State, territory, or Indian tribe for the
				purposes described in this
				subsection.
							.
				(b)Grant Programs for Drug Endangered
			 ChildrenSection 755(a) of
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 120 Stat. 192) is amended by inserting , territories, and
			 Indian tribes (as defined in section 2704 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3797d)) after make grants to
			 States.
			(c)Grant Programs To Address Methamphetamine
			 Use by Pregnant and Parenting Women OffendersSection 756 of the USA PATRIOT Improvement
			 and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 192) is
			 amended—
				(1)in subsection (a)(2), by inserting ,
			 territorial, or Tribal after State;
				(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)by inserting , territorial, or
			 Tribal after State; and
						(ii)by striking and/or and
			 inserting or;
						(B)in paragraph (2)—
						(i)by inserting , territory, or Indian
			 tribe after agency of the State; and
						(ii)by inserting , territory, or Indian
			 tribe after criminal laws of that State; and
						(C)by adding at the end the following:
						
							(3)Indian tribeThe term Indian tribe has the
				meaning given the term in section 2704 of the Omnibus Crime Control and Safe Streets Act of
				1968 (42 U.S.C. 3797d)).
							;
				and
					(3)in subsection (c)—
					(A)in paragraph (3), by striking Indian
			 Tribe and inserting Indian tribe; and
					(B)in paragraph (4)—
						(i)in the matter preceding subparagraph
			 (A)—
							(I)by striking State’s services
			 and inserting services of the State, territory, or Indian tribe;
			 and
							(II)by striking and/or and
			 inserting or;
							(ii)in subparagraph (A), by striking
			 State;
						(iii)in subparagraph (C), by inserting ,
			 Indian tribes, after involved counties; and
						(iv)in subparagraph (D), by inserting ,
			 tribal after Federal, State.
						
